Interim Decision #1527

Marrer or Branpon’s Prorzssronat Scxoo1s
Petition for Approval of School
SFR 214.836
Decided by Regional Commissioner October 18, 1966

‘Where petitioner, a privately-operated professional school offering secretarial
and other courses, including English as a foreign language and foreign
language courses, Tailed to submit evidence that the offered language
courses had been approved by an appropriate State of California authority,
“nor did the United States Office of Education, following consultation,
approve the language courses, the petition for approval of the school for
altcudauce by nonimmigrant students porosant te ection 40% (0) (26) (Fy
Immigration and Nationality Act, as eriended, was denied without prejudice

Discussion: ‘This case comes forward on appeal from the decision -
-of the District Director, San Francisco, who denied the application
on September 15, 1965 in that petitioner (1) failed to submit evi-
dence that two of the courses offered by petitioner, foreign language
aud Euglish ao » furcign language, had beon approved by an ap-
propriate State of California authority, and (2) failed to submit
evidence thet the prior approval of the secretarial, clerk typist, and
PBX receptionist courses had been renewed or extended beyond .
July 6, 1965. :

The petitioner is a privately operated professional school doing
business under the name of Bandon’s Professional Schools at 821
Market Street, San Francisco, California. The school was founded
in 1988 and incorporated in the State of California, June 27, 1961,
under the name of the Professional Secrétarial School, Incorporated.
‘The school has 19 instructors with salaries ranging from $400 to
$500 per month. The school conducts dey and night classes and
“is in session throughout the year except for national holidays. It
has facilities for ¢ maximum of 90 students, None of the instructors
or stuff have Siute of Culifumin teaching credentials ulthough they
have been approved by the Bureau of Readjustment Education, De-
partment of Education of tlie State of California. .

Tho petitioner ic aesking approval for tha aeeaptanea “af none

immigrant foreign students to pursue secretarial, clerk typist, PBE:
897
Interim Decision #1527 --

receptionist, English as a foreign language and foreign lenguage- |

courses, The time required for completion of such conrses ranges
from 210 hours for the PBX receptionist to 720 hours for beginning
students in a foreign Janguage. In udiition, the petitioner eolle
courses in such individual subjects as shorthand, ‘typing, and foreign
languages which students may purchase: and pursue without time
limitation. The State.of California ent of Education recog-
nizes the certificates awarded students tipon completion of the secre-
tarial, clerk typist, and PBX receptionist courses ‘but does not recog-
nize the “Certificate of Accornplishment” awarded upon completion
of the foreign language and Hnglish as 2 furvigu lunguoge couteco ae
these courses do not lead to academic or professional goals, -

In support of the appeal, petitioner has presented a document
fsoucd by the Stata of California Department of Education dated
July 6, 1963 which shows,that the secretarial course, the clerk typist

course, and the PBX receptionist course have been approved to,

July, 6, 1966 pursuant to the California Education Code, section

8 CER 214.3(b) provides in part-as follows:
‘If tha petitioner is a yocational school, business school, or American institu-

tion of research. recognized as such by {he Attorney Genoral, it must establish -
that its courses of study are accepted as fulfilling the ‘requirements for the

Gttatument of om educational, professional, or vocational objective, and are
not avocational or recreational in character. ;

“A letter dated September 2, 1965 by the State of Culiforalw De~
partmént of Education and presented by the petitioner in support
of the appeal states in part: ea
‘The subject Hnglish for the Foreign’ Born and torelgn Iunguaige subjects were
not-included in the original or subsequent application for approval as the
training does not lead to a vocational objective and therefore’ does not fall
under the jurisdiction of the code, section 29007:5.

It has, however, been determined that section 29007.5 further pro-
vides that.if proper application is made and if accompanied by
appropriate “fee, the State of California Department of Education

_may approve the language courses jm question if they meet the
State’s educational requirements. ey Peete
_ 8 CFR 214.8(c). states that the United States Office of Education
has recugnized as established institutions of Tearning (digible for
the enrollment of foreign students) the following types of schools:
1. A school owned or operated as a public edneational inetitation by the
Tinited States or a State or a political subdivision thereof.

398
 

Interim Decision #1827

2. A sehool listed in the current ‘United States, OFice of Education publica-
tion, “Accredited Higher Institutions” ‘or “Bdueation Directory, Part 3,
Higher Education”,

9, A sccondary achool operated by or as a part of an inctitntion of higher |

learning listed in the current United States Oftice of Education publica-
tions named in (2) above and further provides as follows:
“Before a decision is made on a petition filed by axy other school;.the
‘United States Office of Education shall be consulted by the District
Director to determine whether the petitioner is an estal instita-
. tion of learning or other récognized place of study, is operatifig & bona .
fide school, and has the necessary facilities, Personnel, and finnees to.
1. + instruct in recognized courses.”

Petitioner does not fall within the type of school listed ‘in (1s

(2) and (8) above but falls within the “other school” category of the-
- quoted provision of 8 CFR 214.3(e), and the United States Office of
Education must be, consulted.

The United States, Office of Education was consulted by the District
Director, Son Francisco and upon review of the petition and support-
ing documents, the United Statac Offica af Rdueation on Inly 19,
1965 recommended that petitioner's courses, secretarial, clerk typist,

and PBX receptionist, be approved on the condition that these :
courses previously approved by the State of California Department ~

of Education to July 6, 1965 be extended beyond July 6, 1965 and
further recommended that the courses “English as 2 foreign Jan-
guage” and ‘foreign language” not be approved. It should be noted
that. af tha tima the TInited ‘States Office of Education made this ad-
verse recommendation in regard to the language-courses petitioner

had not made proper application for approval to the State of Calif- ~

ornia Depaitment of Education. If such approval had been ob-
tained, It would have been considered by ‘the United States oo of
‘Education in making its recommendation.

Petitioner has met, She conditional requirements relating to tlie ap-* .
proved courses by;presenting evidence that the three professional . -
courses, secretarial, clerk typist, and“PBX receptiénist, have been *

approved to July 6, 1966 by the State of Cstifornia Department of
Education, Petitioner has thus overcome one of the grounds of de-
nial by the District Dircctor.. However, tho language coirses have
- not been approved by either the State of California Department of

Education or the United States Office of Educatiori. The petitioning -

school may not-be approved for the enrollment of nonimmigrant for-

eign students, The decision of the District Director was proper and ||

the appeal will be dismissed. The deficiency as it relates to the non-
approved language courses may be overcome if proper application
is made to appropriate authorities and the cources cubscquontly ap-
proved by the State of California Department.of Education and the

399
* Interim Decision #1527 -
United States Office of Education. Therefore, the petition is denied

* without prejudice, and the District Director is authorized to recon-

sider this petition at-such time as evidence is obtained that the lang-
uage courses in question have been properly approved by the Stale
and Federal educational authorities.

ORDER: It is ordered that the appeal be dismissed.

It te further ordered.that the denial of the petition be without
prejudice and that the District Director reconsider the petition when
the language courses of the petitioning school have been approved by
proper authorities.

400.
